Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Having pleaded guilty to the charge of possessing a controlled substance, petitioner is precluded from challenging the evidentiary basis for the determination finding him guilty of that charge (see, Matter of Garcia v Goord, 270 AD2d 540). In any event, the detailed misbehavior report and the test which yielded a positive result for heroin provide substantial evidence to support the determination (see, id.; Matter of Rosario v Selsky, 266 AD2d 656). Petitioner’s claim that he was “set up” presented a question of credibility for the Hearing Officer to resolve (see, Matter of Redd v Kuhlmann, 177 AD2d 803) and, by failing to object at the hearing to the sufficiency of the chain of custody and the alleged deficiency in the unusual incident report, petitioner failed to preserve these claims for our review (see, Matter of Garcia v Goord, supra). Petitioner’s claim that he did not receive a copy of the determination is belied by the record, which includes his acknowledgment that he did in fact receive a copy.
Mercure, J. P., Crew III, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.